



EXHIBIT 10.1
AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This Amendment No. 3 to Third Amended and Restated Credit Agreement dated as of
May 16, 2017 (this “Agreement”) is among Abraxas Petroleum Corporation, a Nevada
corporation (the “Borrower”), the undersigned Guarantors (the “Guarantors”), the
financial institutions party to the Credit Agreement described below as Lenders
(the “Lenders”), and Société Générale, as Administrative Agent for the Lenders
(the “Administrative Agent”) and Issuing Lender.
INTRODUCTION
A.The Borrower, the Lenders, the Issuing Lender, and the Administrative Agent
have entered into the Third Amended and Restated Credit Agreement dated as of
June 11, 2014, as amended by Amendment No. 1 to Third Amended and Restated
Credit Agreement dated as of September 22, 2014 and Amendment No. 2 to Third
Amended and Restated Credit Agreement dated as of April 20, 2016 (as so amended
and as further amended, supplemented or otherwise modified, the “Credit
Agreement”).
B.    Reference is made to that certain Third Amended and Restated Guaranty
Agreement made by the Guarantors in favor of the Administrative Agent dated as
of June 11, 2014 (as amended, supplemented or otherwise modified, the
“Guaranty”).
C.    The Borrower has requested, and the Administrative Agent and the Lenders
party hereto have agreed, subject to the terms and conditions hereof, to amend
the Credit Agreement as set forth herein.
D.    Raven Drilling, LLC is required to grant an Acceptable Security Interest
in the Oilwell E-2000 drilling rig and the equipment necessary to refurbish it
(collectively, the “Raven Rig”) pursuant to Section 5.08 of the Credit
Agreement.
E.    The Guarantors wish to reaffirm their guarantees of the Obligations as
amended by this Agreement.
THEREFORE, in fulfillment of the foregoing, the Borrower, the Guarantors, the
Administrative Agent, and the Lenders hereby agree as follows:
Section 1.    Definitions; References. All capitalized terms not otherwise
defined in this Agreement that are defined in the Credit Agreement shall have
the meanings assigned to such terms by the Credit Agreement.
Section 2.    Amendments to Credit Agreement. On the Effective Date (as defined
below), the Credit Agreement is amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order:


-1-

--------------------------------------------------------------------------------




“Third Amendment Effective Date” means May 16, 2017.
(b)    Section 1.01 of the Credit Agreement is hereby amended by restating the
grid in the definition of “Applicable Margin” in its entirety as follows:
Utilization
Eurodollar Rate Advances
Reference Rate Advances
Commitment Fee Rate
Less than 25%
2.50%
1.50%
0.50%
Equal to or greater than 25% but less than 50%
2.75%
1.75%
0.50%
Equal to or greater than 50% but less than 75%.
3.00%
2.00%
0.50%
Equal to or greater than 75% but less than 90%
3.25%
2.25%
0.50%
Equal to or greater than 90%
3.50%
2.50%
0.50%



(a)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Canadian Abraxas” in its entirety.
(b)    Section 1.01 of the Credit Agreement is hereby amended by restating the
definition of “Excluded Accounts” to read in its entirety as follows:
“Excluded Accounts” means (a) accounts held at PlainsCapital Bank (or successor
bank) holding certificates of deposit supporting letters of credit in an
aggregate amount not to exceed at any time the undrawn face amount of such
letters of credit, and provided (x) such letters of credit are permitted under
Section 6.02(g) and (y) a Lien on such accounts or the amounts held therein is
permitted under Section 6.01(k) and (b) one or more petty cash operating
accounts held at PlainsCapital Bank (or successor bank) in an aggregate amount
not to exceed $50,000 at any time.
(c)    Section 1.01 of the Credit Agreement is hereby amended by restating the
definition of “Fee Letter” to read in its entirety as follows:
“Fee Letters” means that certain fee letter dated June 11, 2014 among the
Borrower, Société Générale, and SG Americas Securities, LLC, and that certain
fee letter dated May 16, 2017 among the Borrower, Société Générale, and SG
Americas Securities, LLC.


-2-

--------------------------------------------------------------------------------




(d)    Section 1.01 of the Credit Agreement is hereby amended by replacing the
dates “December 31, 2013” and “March 31, 2014” in the definition of “Financial
Statements” with “December 31, 2016” and “March 31, 2017” respectively.
(e)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
words “other than Canadian Abraxas” from the definition of “Guarantor”.
(f)    Section 1.01 of the Credit Agreement is hereby amended by restating the
definition of “Maturity Date” to read in its entirety as follows:
“Maturity Date” means May 16, 2021.
(g)    Section 1.01 of the Credit Agreement is hereby amended by replacing the
reference to “Section 6.02(n)” in the definition of “Senior Unsecured Notes”
with a reference to “Section 6.02(o)”.
(h)    Section 1.01 of the Credit Agreement is hereby amended by restating the
last sentence of the definition of “Subsidiary” to read in its entirety as
follows:
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
(i)    Section 2.02(a) of the Credit Agreement is hereby amended by restating
the first sentence of such Section 2.02(a) to read in its entirety as follows:
As of the Third Amendment Effective Date, the Administrative Agent and the
Lenders have set and the Borrower has acknowledged the Borrowing Base as
$115,000,000.
(j)    Section 2.08(c) of the Credit Agreement is hereby amended by replacing
each reference to “Fee Letter” with “Fee Letters”.
(k)    Section 4.01 of the Credit Agreement is hereby amended by restating the
last sentence of such Section to read in its entirety as follows:
As of the Third Amendment Effective Date, Schedule 4.01 sets forth the capital
structure of the Borrower and its Subsidiaries.
(l)    Section 4.05(c) of the Credit Agreement is hereby amended by replacing
“2013” with “2016.”
(m)    Section 4.05(d) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
(d)     As of the Third Amendment Effective Date, neither the Borrower nor any
of its Subsidiaries has any Debt other than the Debt listed on Schedule 4.05.


-3-

--------------------------------------------------------------------------------




(n)    Section 4.13 is hereby amended by replacing “2013” in the second sentence
of such Section with “2016.”
(o)    Section 4.17 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
Section 4.17    Gas Contracts. Other than as set forth in Schedule 4.17 or as
disclosed in writing pursuant to Section 5.06(g)(v), neither the Borrower nor
any of the Guarantors, as of the Initial Funding Date and as of the date of each
redetermination of the Borrowing Base: (a) is obligated in any material respect
by virtue of any prepayment made under any contract containing a “take-or-pay”
or “prepayment” provision or under any similar agreement to deliver hydrocarbons
produced from or allocated to any of the Borrower’s and its Subsidiaries’ Oil
and Gas Properties at some future date without receiving full payment therefor
at the time of delivery, or (b) has produced gas, in any material amount,
subject to, and none of the Borrower’s and the Guarantors’ Oil and Gas
Properties is subject to, balancing rights of third parties or subject to
balancing duties under governmental requirements, in each case other than in the
ordinary course of business and which prepayments and balancing rights, in the
aggregate, do not result in the Borrower or any Guarantor having net aggregate
liability at any time in excess of an amount equal to 1% of the Proven Reserves
categorized as “proved, developed and producing” on the most recently delivered
Engineering Report.
(p)    Section 4.18 of the Credit Agreement is hereby amended by replacing the
words “date of this Agreement” in the second sentence of such Section with the
words “Third Amendment Effective Date”.
(q)    Section 4.19 of the Credit Agreement is hereby amended by restating the
first sentence of such Section 4.19 to read in its entirety as follows:
Before and after giving effect to the making of the initial Advances, and as of
the Third Amendment Effective Date, each of the Borrower and its Subsidiaries is
Solvent.
(r)    Section 4.21 of the Credit Agreement is hereby amended by restating such
Section 4.21 to read in its entirety as follows:
Section 4.21    Material Agreements. Schedule 4.21 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
Third Amendment Effective Date (other than the agreements set forth in Schedule
4.20) providing for, evidencing, securing or otherwise relating to any Debt of
the Borrower or any of the Guarantors, and all obligations of the Borrower or
any of the Guarantors to issuers of surety or appeal bonds issued for account of
the Borrower or any such Guarantor, and such list correctly sets forth the names
of the debtor or lessee and creditor or lessor with


-4-

--------------------------------------------------------------------------------




respect to the Debt or lease obligations outstanding or to be outstanding and
the Property subject to any Lien securing such Debt or lease obligation. Also
set forth on Schedule 4.21 is a complete and correct list of all material
agreements and other instruments of the Borrower and the Guarantors relating to
the purchase, transportation by pipeline, gas processing, marketing, sale and
supply of natural gas and other Hydrocarbons. Except as detailed otherwise in
Schedule 4.21, the Borrower has heretofore delivered to the Administrative Agent
and the Lenders a complete and correct copy of all such material credit
agreements, indentures, purchase agreements, contracts, letters of credit,
guarantees, joint venture agreements, or other instruments, including any
modifications or supplements thereto, as in effect on the Third Amendment
Effective Date.
(s)    Section 6.01 of the Credit Agreement is hereby amended by deleting the
last sentence of such section.
(t)    Section 6.02 of the Credit Agreement is hereby amended by deleting the
last sentence of such section.
(u)    Section 6.04(b)(iv) of the Credit Agreement is hereby amended by adding
the following parenthetical immediately after the phrase “any interest therein
or Subsidiaries owning Oil and Gas Properties”:
(and related equipment that is located on and necessary for the production of
Hydrocarbons from such Oil and Gas Properties)
(v)    Section 6.04(b)(vii) of the Credit Agreement is hereby amended by
replacing the number “$1,000,000” with the number “$2,000,000”.
(w)    Section 6.10 of the Credit Agreement is hereby amended by deleting the
words “or Canada” from the end of such Section.
(x)    Section 6.20 of the Credit Agreement is hereby amended by replacing the
number “4.00” with the number “3.50”.
(y)    Section 9.01 of the Credit Agreement is hereby amended by restating
clause (iii) of the second proviso of such Section 9.01 to read in its entirety
as follows:
(iii) no Fee Letter may be amended, or rights or privileges thereunder waived,
except in a writing executed by all of the parties thereto.
(z)    Exhibit B of the Credit Agreement is hereby amended and replaced in its
entirety with Exhibit B attached hereto.
(aa)    Schedule 4.01 of the Credit Agreement is hereby amended and replaced in
its entirety with Schedule 4.01 attached hereto.


-5-

--------------------------------------------------------------------------------




(bb)    Schedule 4.05 of the Credit Agreement is hereby amended and replaced in
its entirety with Schedule 4.05 attached hereto.
(cc)    Schedule 4.17 of the Credit Agreement is hereby amended and replaced in
its entirety with Schedule 4.17 attached hereto.
(dd)    Schedule 4.20 of the Credit Agreement is hereby amended and replaced in
its entirety with Schedule 4.20 attached hereto
(ee)    Schedule 4.21 of the Credit Agreement is hereby amended and replaced in
its entirety with Schedule 4.21 attached hereto.
Section 3.    Reaffirmation of Liens and Grant of Security Interest in the Raven
Rig.
(a)    Each of the Borrower and the Guarantors (i) is party to certain Security
Instruments securing and supporting the Borrower’s and Guarantors’ obligations
under the Loan Documents, (ii) represents and warrants that according to their
terms the Security Instruments will continue in full force and effect to secure
the Borrower’s and Guarantors’ obligations under the Loan Documents, as the same
may be amended, supplemented, or otherwise modified (including by this
Agreement), and (iii) acknowledges, represents, and warrants that the liens and
security interests created by the Security Instruments are valid and subsisting
and create an Acceptable Security Interest in the Collateral to secure the
Borrower’s and Guarantors’ obligations under the Loan Documents, as the same may
be amended, supplemented, or otherwise modified (including by this Agreement).
(b)    The delivery of this Agreement does not indicate or establish a
requirement that any Guaranty or Security Instrument requires the Borrower’s or
any Guarantor’s approval of amendments to the Credit Agreement.
(c)    Raven Drilling, LLC hereby agrees that the Raven Rig shall be subject to
the grant of security interest under the Security Agreement and shall constitute
“Collateral” as defined therein for all purposes.
Section 4.    Reaffirmation of Guaranty. Each Guarantor hereby ratifies,
confirms, and acknowledges that its obligations under the Guaranty are in full
force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Obligations, as
such Obligations may have been amended by this Agreement. Each Guarantor hereby
acknowledges that its execution and delivery of this Agreement do not indicate
or establish an approval or consent requirement by such Guarantor under the
Guaranty in connection with the execution and delivery of amendments,
modifications or waivers to the Credit Agreement, the Notes or any of the other
Loan Documents.
Section 5.    Representations and Warranties. The Borrower and each Guarantor
represents and warrants to the Administrative Agent and the Lenders that:


-6-

--------------------------------------------------------------------------------




(a)    the representations and warranties set forth in the Credit Agreement, the
Guaranties and in the other Loan Documents are true and correct in all material
respects as of the date of this Agreement (except to the extent such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that such materiality qualifier
shall not apply if such representation or warranty is already subject to a
materiality qualifier in the Credit Agreement or such other Loan Document;
(b)    (i) the execution, delivery, and performance of this Agreement are within
the corporate, limited liability company or other power and authority of the
Borrower or such Guarantor, as applicable, and have been duly authorized by
appropriate proceedings and (ii) this Agreement constitutes a legal, valid, and
binding obligation of the Borrower or such Guarantor, as applicable, enforceable
against the Borrower or such Guarantor in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; and
(c)    as of the effectiveness of this Agreement and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.
Section 6.    Effectiveness. This Agreement shall become effective and
enforceable against the parties hereto, upon the occurrence of the following
conditions precedent (such date being the “Effective Date”):
(a)    The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantors, the Administrative Agent and the Required Lenders.
(b)    The Administrative Agent shall have received a secretary’s certificate
from each of the Borrower and each Guarantor certifying such Person’s (i)
officer’s incumbency, (ii) authorizing resolutions and (iii) organizational and
governing documents.
(c)    The Administrative Agent shall have received evidence satisfactory to it
that the Raven Rig is subject to an Acceptable Security Interest.
(d)    The Administrative Agent shall have received certificates of good
standing for each of the Borrower and the Guarantors in each state in which each
such Person is organized (and to the extent requested by the Administrative
Agent, in each state in which such Person is qualified to do business), which
certificates shall be dated a date not earlier than 30 days prior to the
Effective Date.
(e)    The Administrative Agent shall have received a legal opinion from Jackson
Walker L.L.P. as counsel to the Borrower and the Guarantors, in form and
substance reasonably acceptable to the Administrative Agent, and covering such
matters as the Administrative Agent may reasonably request.


-7-

--------------------------------------------------------------------------------




(f)    The representations and warranties in this Agreement shall be true and
correct before and after giving effect to this Agreement.
(g)    No Default shall have occurred and be continuing.
(h)    The Borrower shall have paid (i) all other costs, expenses, and fees
which have been invoiced and are payable pursuant to Section 9.04 of the Credit
Agreement or any other written agreement and (ii) all fees required under the
Fee Letters.
Section 7.    Effect on Loan Documents. Except as amended herein, the Credit
Agreement and the Loan Documents remain in full force and effect as originally
executed, and nothing herein shall act as a waiver of any of the Administrative
Agent’s or Lenders’ rights under the Loan Documents, as amended. This Agreement
is a Loan Document for the purposes of the provisions of the other Loan
Documents. Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Agreement may be a Default or Event of
Default under other Loan Documents.
Section 8.    RELEASE. THE BORROWER ACKNOWLEDGES THAT ON THE DATE HEREOF ALL
OBLIGATIONS ARE PAYABLE WITHOUT DEFENSE, OFFSET, COUNTERCLAIM OR RECOUPMENT. IN
ADDITION, EACH OF THE LOAN PARTIES (FOR THEMSELVES AND THEIR RESPECTIVE
SUCCESSORS, AGENTS, ASSIGNS, TRANSFEREES, OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS, ATTORNEYS AND AGENTS) HEREBY RELEASES ANY AND ALL CLAIMS, CAUSES
OF ACTION OR OTHER DISPUTES IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT, ANY OF
THE LENDERS, LEGAL COUNSEL TO THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS,
CONSULTANTS HIRED BY ANY OF THE FOREGOING, OR ANY OF THEIR RESPECTIVE
AFFILIATES, SUBSIDIARIES, SHAREHOLDERS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY KIND OR NATURE ARISING OUT OF,
RELATED TO, OR IN ANY WAY CONNECTED WITH, THE CREDIT AGREEMENT, THE SECURITY
AGREEMENT OR THE LOAN DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN ON OR BEFORE
THE DATE OF THIS AGREEMENT. EACH OF THE LOAN PARTIES HEREBY ACKNOWLEDGES THAT IT
HAS READ THIS AGREEMENT AND HAS CONFERRED WITH ITS COUNSEL AND ADVISORS
REGARDING ITS CONTENT, INCLUDING THIS SECTION 8, AND IS FREELY AND VOLUNTARILY
ENTERING INTO THIS AGREEMENT, AND HEREBY AGREES TO WAIVE ANY CLAIM THAT THE
TERMS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE RELEASES CONTAINED
HEREIN) ARE INVALID OR OTHERWISE UNENFORCEABLE.
Section 9.    Choice of Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York.


-8-

--------------------------------------------------------------------------------




Section 10.    Miscellaneous.
(a)    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original. Delivery of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
(b)    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
(c)    Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Agreement, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel to the
Administrative Agent.
(d)    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (i) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(e)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
[Remainder of page left blank; signatures follow.]




-9-